Citation Nr: 1231949	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative joint disease of the left ankle. 

3.  Entitlement to service connection for degenerative joint disease of the right ankle, to include as secondary to degenerative joint disease of the left ankle.

4.  Entitlement to service connection for glaucoma and cataracts, to include as due to lead exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2008, and again in April 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  They have been returned to the Board for further appellate consideration.

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In August 2011, the Veteran submitted additional evidence directly to the Board; in July 2012, he submitted a written waiver of initial RO consideration of the evidence.  This evidence thus is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  




FINDINGS OF FACT

1.  The Veteran did not develop hypertension until many years after service, and such hypertension is not related to service in any way.

2.  The Veteran's current right and left ankle disabilities were not related to an in-service ankle strain in January 1962, were not incurred in or aggravated by service, and are not otherwise related to the Veteran's period of service.

3.  The Veteran's glaucoma and cataracts are not related to any in-service exposure to lead, or to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1111, 1132, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2011).

2.  The criteria for service connection for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1111, 1132, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.110 (2011).

3.  The criteria for service connection for degenerative joint disease of the right ankle, to include as secondary to degenerative joint disease of the left ankle, have not been met.  38 U.S.C.A. §§ 1111, 1132, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.110 (2011).

4.  The criteria for service connection for glaucoma and cataracts, to include as due to lead exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in November 2004, January 2005, and March 2006 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 notice letter was provided subsequent to the initial RO determination in May 2005, after issuance of the letter and opportunity for the Veteran to respond, a July 2011 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in April 2005, December 2008, February 2009, and June 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Together, these examinations were adequate because they provided sufficient information to decide the appeal, were performed by examiners with appropriate expertise, and, except for the April 2005 examination, were based on a review of the relevant medical records.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   

The Board notes the Veteran's representative's statements during the April 2012 Board hearing that the Veteran's in-service lead exposure may have caused his hypertension, and that the Veteran may have been exposed to non-ionizing radiation from Hawk radar-guided missile units, which caused his cataracts.  However, as explained below, the Board finds that the only indication that the Veteran was exposed to non-ionizing radiation in service, or that there is either any relationship between in-service lead exposure and the Veteran's hypertension or between any in-service radiation exposure and the Veteran's cataracts, is the Veteran's representative's unsupported assertions during the hearing.  The Board finds that such assertions do not indicate that that either hypertension or cataracts may be associated with any established in-service lead exposure or radiation exposure, respectively, such that remand for new VA examinations addressing these assertions is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the RO has substantially complied with the Board's August 2008 and April 2010 remand instructions.  The Veteran's service personnel records have been obtained.  Also, the Veteran was provided VA examinations of his ankles, hypertension, and eyes in December 2008 and February 2009 in accordance with the Board's August 2008 remand instructions, and was provided another VA examination of his ankles and hypertension in June 2011, in accordance with the April 2010 instructions; these examinations adequately addressed the Board's questions and provided sufficient information to decide the appeal.  Under these circumstances, the Board finds that there has been substantial compliance with the Board's August 2008 and April 2010 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  
Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2012 Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the West Virginia Department of Veterans' Affairs.  Both the VLJ and the Veteran's representative asked questions regarding the nature and etiology of his claimed disabilities, specifically regarding any relationship of such claimed disabilities to service or other service-incurred disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In addition, for certain chronic diseases, such as hypertension, arthritis, and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for hypertension, arthritis, and organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in an August 2007 statement, and in his testimony during his April 2012 Board hearing, the Veteran asserts that a current left ankle disorder is related to an in-service injury in January 1962, and that his right ankle disorder is secondary to his left ankle disorder or was incurred or aggravated during his period of service.  Also, as reflected in December 2004 claim, the Veteran asserts that his hypertension began in or was aggravated during his service, and that glaucoma and cataracts are the result of exposure to lead paint in service.

Service treatment records reflect that at the time of his November 1960 examination for entrance into service, the Veteran's blood pressure was 132/80 and no high blood pressure or hypertension was noted on examination; however, at that time, the Veteran reported that he had previously had high blood pressure.  The November 1960 entrance examination report further reflects that the Veteran had a normal clinical evaluation of the feet and lower extremities, and that no ankle problems were noted on examination.  Service treatment records further reflect that the Veteran was treated for a right ankle sprain in January 1962, after he twisted his ankle while playing basketball.  The Veteran was discharged to full duty two days later, and service treatment records indicate no further treatment of the ankle.  Service treatment records reflect no complaints of or treatment related to the left ankle, high blood pressure, glaucoma, cataracts, or any other such eye problems.

The report of the Veteran's examination at the time of separation from service in August 1963 indicates that he was noted to have had a normal clinical evaluation of the feet, lower extremities, vascular system, heart, and eyes.  The Veteran's blood pressure was noted to be 120/60.  There were no notations of any ankle, blood pressure, or eye problems.  At the time of the August 1963 examination, the Veteran again reported having previously had high blood pressure, and explained that he had had high blood pressure in 1958, prior to duty time, which was noted by the examiner to have no sequelae.  The Veteran also reported that he had previously had left and right ankle sprains, the left ankle while in the gym in January 1962, and the right ankle while in high school.  In October 1963, the Veteran signed a statement of medical condition acknowledging that there had been no change in his medical condition since the August 1963 examination.

The Veteran's service personnel records reflect that his military specialty was as a cook.  They also reflect that he had one year and 11 months of foreign or sea service.

A January 1980 private treatment record reflects that the Veteran had had an accident in December 1979 at the Post Office when a box fell on the back of his right leg while loading and unloading mail.  A January 1980 X-ray of the right knee and lower leg showed minimal degenerative change involving the knee, with no other abnormalities seen in the knee or low leg.  

January 1988 private medical notes reflect that the Veteran stated that his blood pressure had been elevated to 150/100 when giving blood.  At the time, he reported being diagnosed with hypertension when he was 17 years old.  He further reported never having been on medication.  His blood pressure at that time was noted to be 112/72; it was noted to be 120/90 and 130/90 on another examination.  

A May 1988 letter from the Veteran's private physician to the Veteran's employer stated that the Veteran had injured his right lower leg in 1980 while loading a box when the box fell on the back of his right leg.  It further states that the Veteran had been seen in April 1988 and stated that his right lower leg and back of the knee had been hurting him, and that he had a job where he stood most of the night.

October 1988 private treatment records reflect a diagnosis of hypertension, but that the Veteran was on no medications.

July 1991 private treatment records reflect treatment for presbyopia and a macular scar of the right eye.  October 1994 records reflect treatment for a macular scar of the right eye; at the time, a family history of glaucoma was noted.  A February 2000 private treatment note reflects treatment for refractive error and glaucoma.  

A May 2003 private X-ray of the left ankle revealed a small calcaneal spur and minimal deformity of the medial malleolus suggesting previous trauma in the area.  The ankle mortise was intact and otherwise unremarkable.  

In November 2004, the Veteran filed his claims for service connection for his ankle disabilities.  In December 2005, he filed his claims for service connection for hypertension and glaucoma and cataracts.

A December 2004 note from D. S. reflects that D. S. was an employee of Dr. Houck from May 1976 until his death in June 1984, and that the records of Dr. Houck were kept until June 1995, at which time they were destroyed.

In a February 2005 statement, the Veteran's wife asserted that she had known the Veteran since 1958, and that in late 1963 or early 1964 the Veteran went to his private physician, Dr. Houck, for his ankles and high blood pressure.  She further stated that he was prescribed soaking his ankles in hot water with Epsom salt or rubbing alcohol whenever they hurt or became swollen.  She stated that, for his high blood pressure, he was told to cut back on eating salt and to stop eating pork, and was told to have his blood pressure checked often.  

The report of an April 2005 VA examination of the Veteran's ankles reflects that the Veteran reported initially injuring his ankles in service in Germany while playing basketball, developing pain in both ankles, and being told he had a bad sprain.  He reported that his ankles had become progressively worse since onset.  April 2005 X-rays of the ankles revealed a large calcification posterior to the talus of the left, possibly representing an old fracture or a dystrophic calcification within the soft tissue.  There were minimal degenerative changes noted.  The examiner's diagnosis was bilateral degenerative joint disease, mild.  

In his May 2005 notice of disagreement, the Veteran stated that a civilian physician, Dr. Houck, treated him for hypertension within one year of his separation from service, but that he died in 1984 and his records had been destroyed since then.  

Articles submitted by the Veteran in August 2005 reflect that lifetime lead exposure may cause an increase in the risk of developing cataracts.  A letter from the Veteran's private physician, Dr. Harris, received in August 2005, reflects that the Veteran had glaucoma and cataracts in each eye, and that the Veteran was concerned about the fact that his cataracts may have been related to lead exposure sustained during his service, where he used lead paint.  Dr. Harris noted that some studies have suggested that lead exposure may be associated with cataract formation, although Dr. Harris could not say clinically that there was a direct relationship.  

Treatment records from the Veteran's private physician, Dr. Imani, dated from July 2005 to June 2010, reflect that the Veteran was treated for bilateral ankle pain.  The Veteran reported aching, instability, pain, and swelling.  The Veteran also reported in July 2005 that the condition had existed for 4+ years, and that he had incurred trauma to the area as a result of sprain.  He reported that he tried soaking his ankles in Epsom salt and hot water and also rubbing alcohol on them, and that that had helped some.  X-ray testing in July 2005 reflected calcaneal spur on the plantar and posterior aspects of the heal and degenerative joint disease of the ankle joint, with no evidence of subluxation, dislocation, fracture, infection, or tumor, with ankle mortis intact and no talar dome osteochondral fracture noted.  The diagnoses were ankle bilateral arthralgia, ankle sprain, and bilateral degenerative joint disease.

A March 2007 note from Dr. Imani states that Veteran's chronic left ankle pain was due to severe injury during his military service.

The Veteran was afforded Decision Review Officer (DRO) hearings in April 2007 and January 2011.

During the hearings, regarding his claim for his hypertension, the Veteran testified that when his was in the 11th grade, he had a physical to play baseball and was told that he had high blood pressure, and that as a result he was not allowed to play baseball that season.  He testified that he subsequently stayed away from salt, that his blood pressure came down, and that as a result he was able to play baseball his senior year.  He testified that he had problems with his blood pressure in service, and that on one occasion where he felt that he was having problems with his blood pressure, such as dizziness and lightheadedness, he went to the doctor and was told to hold his breath.  He testified that, after he did this, the doctor told him that he did not have high blood pressure or heart trouble, because if he did he would not have been able to hold his breath for as long as he did.  He further testified that he saw Dr. Houck for his blood pressure within a year of separation from service, and was told again to restrict his diet.

Regarding his ankle claims, the Veteran testified that he injured his left ankle playing basketball in Germany and was hospitalized for a couple of days afterwards, and that he had injured his right ankle prior to service, but that he believed that his right ankle injury was aggravated by military service.  He testified that there was an error in the service treatment records, as he injured his left ankle in service, and not his right ankle.  He testified that two days after his left ankle injury he was released for full duties with no crutches, even though he was still limping, and was told to tighten his boots.  He further testified that the left ankle injury also may have aggravated his right ankle.  

Regarding his glaucoma and cataracts claim, the Veteran testified that while serving in Europe, he had to paint stars on every one of the trucks, each door, tailgate, front and back bumper, and that they had about a hundred trucks to do, and that the paint used was lead-based.  He also testified that he was involved in painting barracks and mess halls while stationed in Germany.

In an August 2007 statement, the Veteran asserted that, while the service treatment records note treatment for a right ankle injury in January 1962, he was actually treated for a left ankle injury, and that the notation was an error.  

The report of a December 2008 VA examination indicates that the Veteran was diagnosed with hypertension 15 years before and that the Veteran reported having one episode of elevated blood pressure in the 11th grade.  The Veteran also reported injuring the left ankle in active service in 1962 in Germany while playing basketball.  He reported being hospitalized for two days, and being diagnosed with ankle sprain.  The Veteran also reported injuring his right ankle when he was in high school while playing basketball.  X-rays of the left ankle revealed minimal to moderate degenerative changes with a calcaneal spur.  The diagnoses were essential hypertension and chronic left ankle sprain with degenerative changes.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's essential hypertension was not caused or aggravated by his active service.  The examiner noted that the Veteran had had one episode of elevated blood pressure when he was in high school, and had two documented blood pressure readings when he was in active service, which were within normal limits, with no documented diagnosis or treatment of hypertension when he was in active service.  The examiner also opined that whether the Veteran's chronic left ankle sprain was related to service could not be determined without resorting to pure speculation.  The examiner explained that the Veteran had a documented right ankle sprain in active service, but no chronic disability of both ankles in service, and that while the Veteran reported a left ankle sprain in service, the treatment records revealed right ankle sprain.

The report of a February 2009 VA eye examination reflects that the Veteran reported having glaucoma for five to six years.  It was noted that the Veteran had cataracts in each eye, that right eye cataract extraction was performed while undergoing surgery to control glaucoma, and that in the left eye vision loss was not to the level where surgery was indicated.  The examiner stated that determining the date of onset of the cataracts was not possible.  After reviewing the record and examining the Veteran, the VA examiner opined that the Veteran's glaucoma was not caused by or a result of his exposure to lead-based paints in service, as there was no evidence at the time suggesting a link between lead exposure and the development of primary open angle glaucoma.

The examiner noted that the Veteran contended that his exposure to lead paint during his three years in service resulted in the development of his cataracts.  The examiner also noted that there had been a recent study that suggested a link between chronic lead exposure and the occurrence of cataracts in males, and that this study measured the level of lead deposits in the blood and bones, then established a correlation between those levels and the occurrence of significant cataracts.  The examiner noted that it was found that only the patients with their levels of lead deposits had a statistically significant increase in cataract formation, that this higher level of lead was measured in the cortical bone tissue and suggested long-term exposure rather than short-term exposure, and that, in the group with higher lead levels, the rate of occurrence of cataracts was 22 percent versus 9 percent occurrence in the lower level exposure group. The examiner further noted that it was recognized that cataracts were expected to occur in humans as the population aged, that, in fact, 40 percent or more of the population will have either cataract surgery or developed visually significant cataracts by age 80, and that a lens became cataractous due to physiological processes that were at work throughout a person's life, regardless of exposure to environmental elements.  The examiner also recognized that cataract development could be influenced by environmental factors, and that it was possible that exposure to lead could precipitated the formation of cataracts.

However, the examiner stated that, when considering the Veteran's age of 68, the presence of cataracts that were part of the aging process, the shorter period of lead exposure in the military compared to the chronic exposure cited in the study as a causative factor, and the fact that only 22 percent of the study population developed visually significant cataracts, the examiner could not conclude that it was at least as likely as not that cataracts were incurred as a result of active service, to include lead exposure.  The examiner stated that to assume a direct connection between the Veteran's cataracts and his use of lead paint while in the military would be pure speculation.  

The Veteran was afforded another VA examination for his hypertension and ankles in June 2011.  The Veteran reported that he sustained a severe left ankle injury while playing basketball in Germany, and that he was hospitalized for two days and then sent back to active duty.  He reported that he was not given a cast or crutches, but was told to lace up his boots tightly.  The Veteran related his subsequent problems with his left ankle to the event.  The examiner noted that the Veteran's separation examination stated that he had a right ankle sprain, but that a separate medical entry referred to a left ankle sprain in January 1962, and a right ankle sprain in high school while playing basketball.  It was noted that the Veteran was a postal clerk and stood eight hours a day with his job, and stated that he had pain in his ankles which had gotten progressively worse.  X-ray results revealed osteopenic bodies with no acute bony abnormality or fracture, no significant degenerative changes seen, and secondary ossification center noted posteriorly on the left.  The diagnoses were osteopenia of both ankles, history of left ankle sprain, remote, history of right ankle sprain, prior to service, and arthralgia of both ankles.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's left and right ankle disorders were not caused by or a result of military service.  The examiner noted that the Veteran had normal ankle X-rays other than osteopenia or decreased bone density, with no evidence of arthritis, degenerative joint disease, or a remote fracture.  The examiner also explained that the Veteran had worked as a mail clerk for 35 years and stood on his feet eight hours a day, and that this job environment was causing him to have ankle arthralgia, not the isolated left ankle sprain he sustained in service in 1962.

Regarding his hypertension, the Veteran reported that he had high blood pressure in high school and was not allowed to play baseball in his junior year, but was allowed to play in his senior year.  It was noted that when the Veteran entered service his blood pressure was 132/80, that at separation examination blood pressure was recorded as 120/80, and that there were no other entries in the service treatment records regarding blood pressure.  The Veteran further reported that after he separated from service, he was told by a civilian physician not to add salt to his food or eat pork.  He reported that he was never started on hypertensive medication until the late 1980s.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran's hypertension was not caused by or a result of military service, and did not exist prior to service, and therefore was not worsened by his military service.  The examiner stated that it was not uncommon for some patients to have a slight elevation of blood pressure on first reading and a normal reading a few minutes later, and that that is what may have happened during the Veteran's junior baseball year, but that this was not considered high blood pressure.  The examiner noted that all the blood pressure readings recorded in service were normal, and that the Veteran was not treated for hypertension until 25 years after he left service. 

In August 2011, the Veteran submitted an advertisement for hypertension medication, which states that blood pressure is a lifelong condition that cannot be cured.  In a statement submitted with the advertisement, the Veteran contended that, as he had high blood pressure in high school, he had it at entry into service, and that it became measurably worse while in service. 

During his April 2012 Board hearing, the Veteran testified that during his service as a cook, he also had the responsibility of a truck driver, and was assigned to paint stars on all of the rolling equipment when he first got to Germany.  He testified that he had to paint mess halls and barracks in Germany as well, and that the paint that was used was lead-based.  The Veteran also testified that in 12th grade he injured his right ankle, and that he injured his left ankle in service, which he remembered very distinctly, and that his right ankle was worsened from favoring his left ankle.  He testified that his left ankle was in terrible condition when he was sent back to full duty, and that he was just told to tighten his boots a bit more, and that he did not see any point in returning for treatment, as he was released in that condition, so he just sucked it up and treated his ankle himself.  He stated that he dealt with it until a few months after he got out of service, at which time he saw Dr. Houck, who recommended hot water and Epsom salt.  The Veteran further testified that in the 11th grade Dr. Houck tested his blood pressure and told him that it was high, and to stay away from salt and pork, which the Veteran did.  He stated that his blood pressure then went down, and that his blood pressure was eventually okay because he was allowed to play baseball in the 12th grade.  He also reiterated that he went to a doctor in service for his heart and blood pressure, and was told to hold his breath, and that afterward his heart and blood pressure were okay because if they were not he would not have been able to hold his breath for as long as he did.  He testified that he felt lightheaded and bad at the time.  He further testified that he saw Dr. Houck after service had had his blood pressure checked, and that it was high, but not high enough to take mediation.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection must be denied. 

Initially, the Board notes that, while at the time of his November 1960 examination for entrance into service, the Veteran reported that he had previously had high blood pressure, the Veteran's blood pressure was noted to be at that time132/80, and no high blood pressure or hypertension was noted on examination.  See 38 C.F.R. § 3.304(b) (2011).  The Board also notes that while during his August 1963 separation examination the Veteran reported that he had previously had a right ankle sprain while in high school, no ankle problems were noted on November 1960 entrance examination.  Id.  Furthermore, while the Veteran has consistently reported that he was tested as having high blood pressure in 1958, prior to service, and that he incurred a right ankle injury prior to service, the evidence does not clearly and unmistakably reflect that the Veteran had either hypertension or a right ankle condition prior to service.  Rather, the evidence tends to show that the Veteran did not have hypertension prior to service; high blood pressure was never shown during the Veteran's service from November 1960 to October 1963, and the June 2011 VA examiner opined that despite the Veteran's high blood pressure reading prior to service it was unlikely that the Veteran had hypertension prior to service, as it was not uncommon for some patients to have a slight elevation of blood pressure on first reading and a normal reading later, and that that is what may have happened with the Veteran prior to service, but that this was not considered high blood pressure.  Also, no problems involving the right ankle were noted until January 1962, when the Veteran was noted to have incurred a right ankle sprain.  Thus, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition with respect to his blood pressure and right ankle at the time of entry into service. 

Regarding the Veteran's claim for hypertension, the weight of the evidence of record reflects that the Veteran did not develop hypertension until many years after service, and that such hypertension is not related to service.  While the Veteran reported in November 1960 that he had previously had high blood pressure, service treatment records reflect no diagnoses, findings, or treatment relating to hypertension or elevated blood pressure.  The only two blood pressure readings noted in the service treatment records are 132/80 on November 1960 examination, and 120/60 on separation examination, reflecting a lower blood pressure reading at separation than on entry into service.

The earliest indication of hypertension or high blood pressure is the January 1988 private treatment notes, dated almost 25 years after the Veteran's separation from service, reflecting that the Veteran stated that his blood pressure had been elevated to 150/100 when giving blood and reported being diagnosed with hypertension when he was 17 years old; the record does not indicate that the Veteran sought treatment for, or had been diagnosed with, hypertension prior to that time.  Thus, in this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply to the Veteran's hypertension claim.  Also, the only competent medical opinions of record regarding the relationship of any current hypertension to the Veteran's service are those of the December 2008 and June 2011 VA examiners, both of which were that the Veteran's current hypertension was not at least as likely as not due his service.

The Board notes that the Veteran has consistently reported, from the time of his November 1960 entrance into service, that in 1958, while in the 11th grade, he had been told by his doctor that he had high blood pressure.  The Board finds this assertion to be credible.  However, again, while the Veteran's blood pressure may have been tested as being high on that one occasion in 1958, the evidence tends to show that the Veteran's hypertension did not exist prior to service.  Again, high blood pressure was never shown during the Veteran's service from November 1960 to October 1963.  Furthermore, the June 2011 VA examiner opined that despite the Veteran's high blood pressure reading prior to service, it was unlikely that the Veteran had hypertension prior to service.  The examiner explained that it was not uncommon for some patients to have a slight elevation of blood pressure on first reading and a normal reading later, and that that is what may have happened with the Veteran prior to service, but that this was not considered high blood pressure.  The examiner further noted, in support of his opinion, that all the blood pressure readings recorded in service were normal, and that the Veteran was not treated for hypertension until 25 years after he left service.  

The Board finds the opinion of the June 2011 VA examiner to be persuasive.  The rationale is consistent with the service and post-service records, and the explanation of the Veteran's early high blood pressure reading is persuasive.  In this regard, according to the Veteran's own statements and testimony, the year following his high blood pressure reading when he was in the 11th grade, his blood pressure was taken again and noted not to be high, so that he was allowed to play baseball in the 12th grade.  

The Board notes the Veteran's contention, as reflected in his August 2011 statement, that because he was noted to have had elevated blood pressure in high school, his hypertension must have preexisted his service, as, according to the advertisement submitted with the statement, high blood pressure is a lifelong condition that cannot be cured.  However, the advertisement does not directly address whether the Veteran actually had hypertension prior to his service, and the Veteran himself is not competent to determine that he had a hypertension disorder prior to service, as such a determination is medical in nature.  See Barr, 21 Vet. App. at 303 (where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation).  Furthermore, as stated by the June 2011 VA examiner, while the Veteran may have had an elevated blood pressure reading, this does not necessarily show that he had a high blood pressure disorder at that time; the VA examiner, in fact, determined based on all of the available evidence that the Veteran did not develop a high blood pressure disorder until many years after service.  

The Board recognizes the Veteran's statements and testimony asserting that during service he felt lightheaded and dizzy and went to a doctor with complaints pertaining to his heart and blood pressure, that was told to hold his breath, and that he was told afterward that his heart and blood pressure were okay because if they were not he would not have been able to hold his breath for as long as he did.  The Board also acknowledges the Veteran's statements and testimony asserting that he received treatment for his blood pressure within one year of service from Dr. Houck, and that his blood pressure was noted to be high, but not high enough to take mediation.  The Board further recognizes the Veteran's wife's February 2005 statement, asserting that in late 1963 or early 1964 the Veteran went to Dr. Houck for his high blood pressure and that, for his high blood pressure, he was told to cut back on eating salt and pork, and was told to have his blood pressure checked often.  

The Veteran and his wife are competent to report matters within their own personal knowledge, such as the Veteran seeking treatment for blood pressure in service or within a year of separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find such assertions to be credible. 

Regarding the Veteran's assertions that he sought in-service treatment, the Board initially notes that there are no treatment records pertaining to complaints of heart or blood pressure problems, despite numerous records of treatment for other complaints, including those involving a common cold, acute mild otitis media of the right ear, hemorrhoids, and left middle finger sprain.  Furthermore, at the time of his separation examination in August 1963, when reporting a history of high blood pressure, the Veteran mentioned only that he had had high blood pressure in 1958, prior to duty time; there was no mention of any perceived blood pressure problems while the Veteran was in service, and, in fact, the examiner noted that there was no sequelae to the 1958 reading.  Moreover, even if the Board found the Veteran's assertion to be credible, there is no indication that the Veteran was actually diagnosed as having hypertension, or that any high blood pressure was measured, in service; in this regard, while the Veteran is competent to report lightheadedness and dizziness, he is not competent to diagnose high blood pressure based on his symptoms.

Regarding both the Veteran's assertions that he sought in-service treatment and he and his wife's statements of post-service treatment, while treatment records prior to January 1988 are of record, none reflect any findings or history related to hypertension.  Rather, the January 1988 private medical notes reflect that the Veteran stated that his blood pressure had been elevated to 150/100 when giving blood, and at that time only reported having been diagnosed with hypertension when he was 17 years old; the record indicates that the only history relevant to the Veteran's recent elevated blood pressure reading given by the Veteran at that time was the Veteran's high blood pressure reading as a teenager.  Neither this record, nor any subsequent record relating to the Veteran's hypertension, prior to the Veteran's claim for service connection in December 2004, reflects any given history of ongoing blood pressure problems in service or after service.  Thus, the Board finds such assertions of treatment after service not to be credible.

Finally, the Board recognizes the Veteran's representative's assertion during the April 2012 hearing that the Veteran's in-service lead exposure may have caused his hypertension as well, which was the first assertion of record that the Veteran's hypertension may have been caused by in-service exposure to lead.  However, there is no indication whatsoever of any relationship between any in-service lead exposure and the Veteran's hypertension other than the Veteran's representative's unsupported assertion during the hearing.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  However, the question of causation between any in-service lead exposure and hypertension 25 years later extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As neither the Veteran nor his representative has been shown to have such medical expertise, neither is competent to address this question.

Regarding the Veteran's claims for degenerative joint disease of the right and left ankles, the record reflects current diagnosed bilateral ankle disability.  It also reflects that the Veteran incurred an in-service right ankle sprain in January 1962, after he twisted his ankle while playing basketball, and reported during his April 1963 separation examination that he had previously had left and right ankle sprains, the left ankle while in the gym in January 1962, and the right ankle while in high school.  However, the weight of the evidence indicates that the Veteran's current right and left ankle disabilities were not related to such in-service ankle strain in January 1962, were not incurred in or aggravated by service, and are not otherwise related to the Veteran's period of service.

The Board notes that the competent medical evidence on the question of whether there exists a medical nexus between the Veteran's current ankle disability and his service is conflicting.  The Veteran's private physician, Dr. Imani, stated in March 2007 that the Veteran's chronic left ankle pain was due to severe injury during his military service.  The June 2011 VA examiner opined that the Veteran's left and right ankle disorders were not caused by or a result of military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Initially, the Board notes that treatment records from Dr. Imani, dated from July 2005 to June 2010, reflect diagnoses of ankle bilateral arthralgia, ankle sprain, and bilateral degenerative joint disease of the ankle joint after X-rays.  While the June 2011 VA examiner diagnosed osteopenia of both ankles, history of left ankle sprain, remote, history of right ankle sprain, prior to service, and arthralgia of both ankles, the VA examiner also stated that, based on review of the X-ray evidence, the Veteran had normal ankle X-rays other than osteopenia or decreased bone density, with no evidence of arthritis, degenerative joint disease, or a remote fracture.  However, in this regard, the reports of the April 2005 and December 2008 VA examinations also note some degenerative joint disease of the ankles on X-ray examination.  Resolving doubt in the Veteran's favor, the Board concedes that the Veteran has current degenerative joint disease of the ankles.  

However, on the question of whether the Veteran's current bilateral ankle disability is related to service, the Board finds the opinion of the June 2011 VA examiner to be more persuasive than that of Dr. Imani in March 2007.  While Dr. Imani related the Veteran's ankle problems to service, he did not support such statement with any rationale or explanation.  Also, it is not clear what, if any, records were reviewed by Dr. Imani.  The Board finds this to be pertinent, as Dr. Imani opined that the Veteran's chronic left ankle pain was due to "severe" injury during his military service.  While service treatment records reflect that the Veteran was treated for a right ankle sprain in January 1962, after he twisted his ankle while playing basketball, they reflect that he was discharged to full duty two days later and indicate no further treatment of the ankle; the report of the Veteran's separation examination in August 1963 reflects a normal clinical evaluation of the feet and lower extremities.

In this regard, the Board notes the Veteran's assertions that his ankle was in terrible condition when he was sent back to full duty and that he did not see any point in returning for treatment, as he was released in that condition, so he just sucked it up and treated his ankle himself in service.  However, to the extent that the Veteran suggests that he suffered severe ankle symptoms following his return to duty in January 1962, the Board finds such assertion not to be credible.  In this regard, again, the Veteran sought treatment after January 1962 several times for complaints involving a common cold, acute mild otitis media of the right ear, hemorrhoids, and left middle finger sprain.  

The June 2011 VA examiner, after examining the Veteran and reviewing the claims file, including service and post-service treatment records, supported his opinion with the rationale that the Veteran had worked as a mail clerk for 35 years and stood on his feet eight hours a day, and that this job environment was causing him to have ankle arthralgia, not the isolated left ankle sprain he sustained in service in 1962.  The Board notes the May 2003 private X-ray of the left ankle, which revealed a small calcaneal spur and minimal deformity of the medial malleolus suggesting previous trauma in the area, while ankle mortise was intact and otherwise unremarkable.  However, the Board nonetheless finds that the June 2011 VA examiner's rationale is consistent with the record, which does not reflect that the Veteran had any post-service ankle problems until many years after his period of service.

At the time of the June 2011 VA examination, the Veteran reported that, following his period of service, the Veteran worked as a mail clerk for 35 years and stood on his feet eight hours a day; in this regard, in a May 1988 letter from the Veteran's private physician to his employer, it was noted that the Veteran stated that he had a job where he stood most of the night.  However, despite this, nowhere in the numerous treatment records prior to May 2003 is there any indication of an ankle problem.  Such records include the January 1980 private treatment record reflecting that the Veteran had had a workplace accident in December 1979 when a box fell on the back of his right leg, and the January 1980 X-ray report of the right knee and lower leg showing minimal degenerative change involving the knee, with no other abnormalities seen in the knee or low leg.  They also include the May 1988 letter from the Veteran's private physician to the Veteran's employer stating that the Veteran had injured his right lower leg in 1980 when a box fell on the back of his right leg, and that the Veteran had been seen in April 1988 and stated that his right lower leg and back of the knee had been hurting him.  None of these records reflect any reported ankle problems.  The earliest indication of any ankle problems is the private X-ray of the left ankle dated in May 2003, nearly 40 years after the Veteran's separation from service; in this regard, there is no indication that any ankle arthritis manifested within one year of the Veteran's separation from service, and thus the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.

The Board notes that the Veteran has consistently contended that despite the January 1962 notation in the service treatment records that he incurred a right ankle sprain, he actually incurred a left ankle sprain.  However, even accepting this assertion as true, the fact does not change the opinion or analysis of the June 2011 VA examiner, as the examiner found that the Veteran's work as a mail clerk for 35 years, which required standing eight hours a day, caused his ankle problems, rather than an isolated ankle sprain he sustained in service in 1962.

Again, the Board notes the Veteran's and his wife's assertions that the Veteran received treatment for his ankles shortly after service, and that the Veteran's ankle conditions had continued to progressively worsen since service.  However, in light of the record as a whole, the Board finds such assertions not to be credible.  Again, the record reflects the Veteran's reported work as a mail clerk for 35 years standing eight hours a day.  Also, treatment records prior to May 2003 reflect no indication of an ankle problem, even though they include: the January 1980 and May 1988 records reflecting an injury to the back of his right leg; the January 1980 X-ray report of the right knee and lower leg showing minimal degenerative change involving the knee, with no other abnormalities seen in the knee or low leg; and the continued reports in April 1988 of the right lower leg and back of the knee hurting him.

Finally, the Board notes the Veteran's assertions that his right ankle is secondary to his left ankle disability.  However, as the Board finds that the Veteran's left ankle disability is not service-connected, there can be no such secondary service connection for the right ankle.  

Regarding the Veteran's claim for glaucoma and cataracts, to include as due to lead exposure, the record does not reflect, and the Veteran does not contend, that glaucoma or cataracts began in service or until many years after service.  The earliest indications in the record of glaucoma or cataracts are the July 1991 private treatment records reflecting treatment for presbyopia and a macular scar of the right eye, the October 1994 records reflecting treatment for a macular scar of the right eye, and the February 2000 private treatment note reflecting treatment for refractive error and glaucoma.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply.  Rather, the Veteran asserts that his glaucoma and cataracts are the result of in-service exposure to lead from lead-based paint he used to paint trucks, mess halls, and barracks in Germany. 

However, even conceding such in-service exposure to lead-based paint, the weight of the probative evidence reflects that the Veteran's current glaucoma and cataracts are not related to in-service exposure to lead, or to service in any other way.

The only competent and persuasive medical evidence regarding whether there exists a relationship between the Veteran's glaucoma or cataracts and any exposure to lead in service is that of the February 2009 VA examiner, which was that neither such disability was related to in-service lead exposure.  The Board finds this opinion to be persuasive.  The VA examiner reviewed the record, conceded the Veteran's claimed exposure to lead in service from painting, and considered and discussed in detail the medical evidence submitted by the Veteran suggesting a link between lead exposure and cataracts.  The VA examiner opined that the Veteran's glaucoma was not caused by or a result of his exposure to lead-based paints in service, as there was no evidence at the time suggesting a link between lead exposure and the development of primary open angle glaucoma.  Furthermore, after discussing in detail the medical evidence linking exposure to lead to cataract development, as well as the other medical factors regarding the formation of cataracts, the examiner opined that when considering the Veteran's age, the shorter period of lead exposure in the military compared to the chronic exposure cited in the study as a causative factor, and the fact that only 22 percent of the study population developed visually significant cataracts, it was not at least as likely as not that cataracts were incurred as a result of active service, to include lead exposure.  Given the thoroughness of the examiner's consideration and discussion of the record and the pertinent medical literature and knowledge, as well as the examiner's medical expertise, the Board finds this explanation to be persuasive.

The Board recognizes the articles submitted by the Veteran in August 2005 reflecting that lifetime lead exposure may cause an increase in the risk of developing cataracts, as well as the August 2005 letter from Dr. Harris noting that some studies have suggested that lead exposure may be associated with cataract formation.  However, the study cited by the Veteran was explicitly considered in detail by the February 2009 VA examiner in explaining his opinion that the Veteran's cataracts were not related to service.  Also, while Dr. Harris' letter notes the association of lead exposure to cataracts, he explicitly conceded that he could not say clinically that there was a direct relationship, and did not provide any opinion relating the Veteran's cataracts to in-service lead exposure, or to service in any other way.  

Also, while the Veteran might believe that his glaucoma and cataracts are medically related to in-service lead exposure, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address etiology in the present case.  See Jandreau, 492 F.3d 1372.

Finally, the Board notes the Veteran's representative's statement in April 2012 that the Veteran served in Hawk missile units, and that such Hawk missiles were radar guided, so that the Veteran may have been expose to non-ionizing radiation that caused his cataracts.  This was the first time in the record that any suggestion of exposure to radar or radiation may have led to the Veteran's cataracts.  However, the record reflects that the Veteran served primarily as a cook during his period of service, and there is no indication that the Veteran was ever exposed to active radar or radiation.  Furthermore, there is no indication other than the Veteran's representative's unsupported assertion, that the Veteran was exposed to any such radar or radiation, or that any such exposure might be related to any current cataracts.  

Accordingly, the Board finds that the claims for service connection for hypertension, degenerative joint disease of the left and right ankles, and glaucoma and cataracts must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for degenerative joint disease of the left ankle is denied. 

Entitlement to service connection for degenerative joint disease of the right ankle, to include as secondary to degenerative joint disease of the left ankle, is denied.

Entitlement to service connection for glaucoma and cataracts, to include as due to lead exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


